ORDER
PER CURIAM.
Frances Helen Stevens (Wife) appeals from the trial court’s Judgment, Order and Decree of Dissolution (judgment), which dissolved her marriage to Michael Craig Stevens (Husband) by incorporating the oral settlement agreement (agreement) of the parties into the judgment, on the basis that the agreement was not supported by sufficient evidence and was, therefore, unconscionable.1
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Husband’s motion for frivolous appeal is denied.